t c memo united_states tax_court michael rosen petitioner v commissioner of internal revenue respondent docket no 24600-04l filed date james j mahon for petitioner shawna a early for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is entitled to a theft_loss deduction and whether respondent abused his discretion in proceeding with collection findings_of_fact in petitioner was in an automobile accident sustained serious injuries and was in a coma for days petitioner untimely filed his federal_income_tax returns relating to and the years in issue petitioner reported that he owed but did not pay the taxes relating to through on his tax_return petitioner claimed a dollar_figure theft_loss petitioner on hi sec_2001 tax_return initially reported a tax_liability of zero but in filed an amended_return where he reported but did not pay additional tax on date respondent issued petitioner a notice_of_federal_tax_lien and your right to a hearing under sec_6320 notice_of_federal_tax_lien relating to the years in issue on date respondent received petitioner’s form request for a collection_due_process_hearing on date respondent conducted a face-to-face hearing with petitioner at the hearing petitioner presented evidence of his medical_condition and the alleged theft of his property ie several rolex watches an automobile and bank funds by his nephew eric gallant petitioner contended that pursuant to sec_165 and sec_172 c he was entitled unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued to a dollar_figure theft_loss carried back or carried forward to applicable tax years the only documentation submitted to respondent as proof of the theft was an affidavit of judgement by confession affidavit of confession filed with the state of new york civil court and signed by mr gallant on date in a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent determined that petitioner failed to establish a theft_loss pursuant to sec_165 in respondent also concluded that the notice_of_federal_tax_lien was appropriate and that petitioner owed unpaid taxes penalties and interest totaling dollar_figure relating to through and on date petitioner while residing in plant city florida filed his petition with the court seeking a review of the notice_of_determination opinion where the validity of the underlying tax_liability is at issue the court will review the matter de novo 115_tc_35 petitioner did not receive a notice_of_deficiency and has not previously been given the continued all rule references are to the tax_court rules_of_practice and procedure opportunity to dispute the tax_liabilities relating to the years in issue as a result pursuant to sec_6330 he may challenge the underlying tax_liability and we review this matter de novo petitioner contends that respondent erred in disallowing the dollar_figure theft_loss petitioner further contends that respondent erroneously proceeded with a collection action for the taxes penalties and interest assessed in the notice_of_determination conversely respondent contends that petitioner failed to prove that he sustained a theft_loss and thus does not meet the statutory requirements of sec_165 respondent further contends that proceeding with the collection action was appropriate we agree with respondent petitioner must prove that he is statutorily entitled to the theft deduction 292_us_435 sec_165 allows a deduction for any theft_loss that is not compensated by insurance or otherwise petitioner however failed to prove that a theft occurred the identity of the stolen property his basis in the property or generally the commissioner's determination is presumed to be correct and the taxpayer bears the burden of proving that it is erroneous rule a 290_us_111 sec_7491 which shifts the burden_of_proof to respondent is not applicable here because petitioner failed to present credible_evidence the fair_market_value of the property immediately before the theft see sec_1_165-7 sec_1_165-8 income_tax regs the only documentary_evidence submitted in support of petitioner’s contention was the affidavit of confession this document was filed with a civil court in the state of new york and merely operates as a confession of civil judgment wherein mr gallant acknowledged that he owes petitioner dollar_figure it does not establish that the aforementioned property was stolen in short petitioner presented no credible_evidence that a theft occurred he has failed to establish that he is entitled to the sec_165 theft_loss deduction see sec_165 accordingly respondent may proceed with the proposed collection action contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
